DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 24-38 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-4 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
These following claims are objected to because of the following informalities:
Claims 25-33 depend on claim 24, and each claim individually recites “a method according to claim…” It should have been “the method according to claim.”
Claims 35-38 depend on claim 34, and each claim individually recites “a system according to claim…” It should have been “the system according to claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 37 lacks antecedent basis for “the first instruction.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Nelson – US 7,230,546 B1) in view of Derrick et al. (Derrick – US 2008/0018459 A1).

As to claim 24, Nelson discloses a method of operating an incursion warning system for a work zone, the incursion warning system comprising: 
a plurality of sensor units (Nelson: Abstract, column 3 lines 17-30, column 8 lines 10-46, and FIG. 1 the incursion units 22a-22d: A series of incursion transceiver units 22a through 22d are depicted in FIG. 1 mounted to a series of safety icons, exemplified as traffic cones 16a arranged about a perimeter of the work zone (Nelson: FIG. 1); and 
a plurality of alarm units (Nelson: FIG. 1 the incursion alert receiver 24 and the personal receiver 25) each comprising one or more of an audio, visual or haptic alarm operable to warn a workforce of a potential danger in response to a detected breach into the work area (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 8 lines 47-63, and FIG. 1: The area alerting receiver unit 24 is configured within this embodiment to annunciate area alerts to personnel in response to signals received on antenna 26. The area alerting receiver unit 24 may also be referred to herein as an area alert system or area alarm. Preferably, receiver unit 24 is supported on a base 28 which retains the unit above the ground for improved sound dissemination and increased light source visibility. Alerts may be annunciated as an audio output, signaling lights, physical output (i.e. "pop-up" flags), tactile output (haptic output), or combinations thereof. Personal receiver 25 can be adapted to provide optical, auditory or vibratory signals to the wearer); 
the method comprising:
establishing a geo-zone delimiting a geographical area that includes at least part of the work zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, and FIG. 1: a vehicle 18 is shown impacting traffic icon 16a, which may be considered as an incursion of the vehicle into the closed lane providing a safety zone for the roadway workers near construction area 20. Usually such incursions are the result of a driver ; and 
a set of rules associated with the geo-zone (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: A code section 72 is configured as a means for generating a predetermined data or group code within the transmitted alert signal. The code provides information about the transmitting source such as a unit identifier, a unit type specifier, or a transmitter group designation to be encoded into the transmissions. These codes can facilitate the proper processing of signals by incursion receiver units, such as the personal receivers 25 shown in FIG. 1); and
wherein the instruction is derived in response to a change in a position of the alarm unit and/or the one or more other alarm units (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger).

Nelson does not explicitly disclose a set of rules associated with the geo-zone and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone.

a set of rules associated with the geo-zone and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone, as suggested by Derrick, which discloses a set of rules associated with the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored) and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307).

Therefore, in view of teachings by Nelson and Derrick, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the alert system of Nelson to include a set of rules associated with the geo-zone and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone, as suggested by Derrick. The motivation for this is to monitor locations of a tracking unit, e.g. the personal receiver, within a zone, e.g. the work zone.

As to claim 25, Nelson and Derrick disclose the limitations of claim 24 further comprising a method according to claim 24, comprising selecting an alarm unit for which an instruction needs to be derived in response to any one of: a change in a position of the alarm unit; a change in position of one or more other alarm units in the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307); and a status message from a sensor unit within the geo-zone indicative of a perimeter strike and/or breach (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: Other embodiments of the incursion detectors are contemplated, for example, an embodiment may be implemented in which the transmitted message may include a severity code in response to the extent of the impact being registered. Encoding of severity can provide .

As to claim 26, Nelson and Derrick disclose the limitations of claim 24 further comprising a method according to claim 24, wherein the instruction is derived in response to a status message from a sensor unit within the geo-zone indicative of a perimeter strike and/or breach (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: Other embodiments of the incursion detectors are contemplated, for example, an embodiment may be implemented in which the transmitted message may include a severity code in response to the extent of the impact being registered. Encoding of severity can provide different forms of annunciation, for instance, in response to a backhoe working at the site gently bumping a traffic cone, as contrasted with a speeding vehicle overrunning a set of traffic cones as it careens toward a road ; in which the instruction is transmitted to the alarm unit, and in which the alarm unit, in response to receiving the instructions operates its alarm (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger.

As to claim 27, Nelson and Derrick disclose the limitations of claim 24 further comprising a method according to claim 24, wherein the instruction is transmitted to the alarm unit to govern operation of the alarm unit within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger and Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management .

As to claim 28, Nelson and Derrick disclose the limitations of claim 24 further comprising a method according to claim 24, wherein the instruction is derived in response to a change in a position of the one or more other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307).

As to claim 29, Nelson and Derrick disclose the method of claim 24 further comprising a method according to claim 24, wherein the instruction is derived in response to a change in a position of the alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated .

As to claim 30, Nelson and Derrick disclose the method of claim 24 further comprising a method according to claim 24, wherein the alarm unit is arranged to transmit a status message in response to a change in a position of the alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: the RTD includes a wireless/cellular transceiver. After a location determination has been made by the GPS engine or an internal microprocessor, the location information and information indicating the status of the RTD is sent over a terrestrial network, which is preferably a cellular network, as shown by cellular network 103. In order to be useful, each position location for the RTD needs to include an indication of the time for the location); and in which the instruction is derived in response to receipt of the status message (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307).

As to claim 31, Nelson and Derrick disclose the method of claim 24 further comprising a method according to claim 24, comprising deriving, in response to the change in a position of the alarm unit and/or the one or more other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307), a second instruction for a second alarm unit within the geo-zone from the set of rules based on an position of the second alarm unit and a position(s) of other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer).

As to claim 32, Nelson and Derrick disclose the method of claim 31 further comprising a method according to claim 31, wherein the second instruction is derived in response to a change in a position of the alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], .

As to claim 33, Nelson and Derrick disclose the method of claim 31 further comprising a method according to claim 31, wherein the second instruction is derived in response to a change in a position of the one or more other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer).

As to claim 34, Nelson and Derrick discloses all the incursion warning system for a work zone limitations as claimed that mirrors the method steps of operating an incursion warning claim 24; thus, claim 34 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 24, and the details are as followings:
an incursion warning system for a work zone comprising:
a plurality of sensor units (Nelson: Abstract, column 3 lines 17-30, column 8 lines 10-46, and FIG. 1 the incursion units 22a-22d: A series of incursion transceiver units 22a through 22d are depicted in FIG. 1 mounted to a series of safety icons, exemplified as traffic cones 16a through 16d. The incursion transceivers are depicted being utilized with traffic cones (or posts) as these are perhaps the most common forms of safety icons utilized for separating traffic from roadway crews. Each incursion transceiver unit 22 is preferably retained within a housing that is configured for being removably mounted to a traffic cone 16, or other safety icon) arranged about a perimeter of the work zone (Nelson: FIG. 1); 
a plurality of alarm units (Nelson: FIG. 1 the incursion alert receiver 24 and the personal receiver 25) each comprising one or more of an audio, visual or haptic alarm operable to warn a workforce of a potential danger in response to a detected breach into the work area (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 8 lines 47-63, and FIG. 1: The area alerting receiver unit 24 is configured within this embodiment to annunciate area alerts to personnel in response to signals received on antenna 26. The area alerting receiver unit 24 may also be referred to herein as an area alert system or area alarm. Preferably, receiver unit 24 is supported on a base 28 which retains the unit above the ground for improved sound dissemination and increased light source visibility. Alerts may be annunciated as an audio output, signaling lights, physical output (i.e. "pop-up" flags), tactile output (haptic output), or ; and
a control means including means to establish a geo-zone and an associated set of rules (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: A code section 72 is configured as a means for generating a predetermined data or group code within the transmitted alert signal. The code provides information about the transmitting source such as a unit identifier, a unit type specifier, or a transmitter group designation to be encoded into the transmissions. These codes can facilitate the proper processing of signals by incursion receiver units, such as the personal receivers 25 shown in FIG. 1),
wherein:
the plurality of alarm units are positioned within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 8 lines 47-63, and FIG. 1: The area alerting receiver unit 24 is configured within this embodiment to annunciate area alerts to personnel in response to signals received on antenna 26. The area alerting receiver unit 24 may also be referred to herein as an area alert system or area alarm. Preferably, receiver unit 24 is supported on a base 28 which retains the unit above the ground for improved sound dissemination and increased light source visibility. Alerts may be annunciated as an audio output, signaling lights, physical output (i.e. "pop-up" flags), tactile output (haptic output), or combinations thereof. Personal receiver 25 can be adapted to provide optical, auditory or vibratory signals to the wearer); 
the control means is arranged to derive an instruction for one of the plurality of alarm units within the geo-zone from the set of rules based on a position of the alarm unit and/or a position of plurality of alarm units within the geo-zone (Nelson: Abstract, column 7 lines 64 – The code provides information about the transmitting source such as a unit identifier, a unit type specifier, or a transmitter group designation to be encoded into the transmissions. These codes can facilitate the proper processing of signals by incursion receiver units, such as the personal receivers 25 shown in FIG. 1 and Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307); and
the instruction is derived in response to a change in a position of the alarm unit and/or the one or more other alarm units within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger and Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of .

As to claim 35, Nelson and Derrick disclose the method of claim 34 further comprising a system according to claim 34, wherein the control means uses the instruction to govern operation of the alarm unit within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger and Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307).

As to claim 36, Nelson and Derrick disclose the method of claim 34 further comprising a system according to claim 34, wherein the control means is arranged to derive a second instruction for a second alarm unit of the plurality of alarm units within the geo-zone from the set of rules based on a position of the second alarm unit and/or a position of plurality of alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307); the second instruction derived in response to a change in a position of the alarm unit and/or the one or more other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer).

As to claim 37, Nelson and Derrick disclose the method of claim 34 further comprising a system according to claim 34, wherein the second instruction (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer) is different from the first instruction (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger).

As to claim 38, Nelson and Derrick disclose the method of claim 34 further comprising a system according to claim 34, wherein the alarm unit is arranged to transmit information in response to a change in a status of the alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the .

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Frame, US 2003/0151508 A1, discloses method and apparatus for enhancing safety within a work zone.
Bergan et al., US 2002/0175831 A1, discloses dynamic work zone safety system and method.
Eslambolchi et al., US 6,512,451 B1, discloses manhole vehicle sensor.
Zhao et al. discloses Data analysis on applying real time tracking in production control of construction. 
Abdelsalam et al. discloses Managing uncertainty: modeling users in location-tracking applications

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684